TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 7, 2016



                                      NO. 03-15-00661-CR


                                 The State of Texas, Appellant

                                                v.

                                 Travis Lee Wickson, Appellee




        APPEAL FROM THE 424TH DISTRICT COURT OF BURNET COUNTY
             BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
           REVERSED AND REMANDED -- OPINION BY JUSTICE FIELD




This is an appeal from the trial court’s order granting appellee’s motion to suppress evidence.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the court’s order. Therefore, the Court reverses the trial court’s suppression order and

remands the case for further proceedings consistent with this Court’s opinion. Because appellee

is indigent and unable to pay costs, no adjudication of costs is made.